UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FREDERICK H. BANKS,                          )
                                             )
                      Petitioner,            )
                                             )
       v.                                    )       Civil Action No. 08-0194 (EGS)
                                             )
ATTORNEY GENERAL OF THE                      )
UNITED STATES, et al.,                       )
                                             )
                      Respondents.           )


                                 MEMORANDUM OPINION

       “In 2004, a jury convicted Frederick H. Banks of mail fraud, copyright infringement,

money laundering, uttering and possession of counterfeit and forged securities, and witness

tampering[,]” and he “was sentenced to sixty months of imprisonment, to be followed by three

years of supervised release.” United States v. Banks, 296 Fed. Appx. 234 (3d Cir. 2008). The

Third Circuit affirmed the judgment and sentence, see United States v. Vampire Nation, 451 F.3d

189 (3d Cir. 2006), and the Supreme Court denied Banks’ petition for certiorari. See Banks v.

United States, 549 U.S. 970 (2006).

       Banks now alleges that he a “Native American and member of an Indian tribe” who is

“unlawfully confined in federal prison” because he has a “judgment from a Trial Court

invalidating his federal convictions.” Pet. at 3. He demands his immediate release. Id. at 8.

       The Court construes the petition as a challenge to the sentencing court’s jurisdiction, and

any argument that the sentencing court “lacked jurisdiction over him – no matter what the basis

of that argument – must be raised in a petition brought pursuant to 28 U.S.C. § 2255.” United


                                                 1
States v. Banks, Crim. No. 04-176, 2009 WL 440369, at *1 (M.D. Pa. Feb. 23, 2009). This Court

does not have jurisdiction to address the issues presented here “as they regard the actual validity

of his conviction and sentence and are the proper subject for a § 2255 motion which must be

pursued in the United States District Court for the Western District of Pennsylvania where he

was convicted and sentenced.” Banks v. Pearson, No. 5:08cv313, 2009 WL 161666, at *2 (S.D.

Miss. Jan. 22, 2009).

       The Court therefore will deny the petition and dismiss this civil action. An Order

consistent with this Memorandum Opinion is issued separately.



                        Signed:       EMMET G. SULLIVAN
                                      United States District Judge

                        Dated:        March 5, 2009




                                                 2